.Case 2:19-cv-12802-NJB-DMD Document1 Filed 09/24/19 Page 1 of 6

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

 

*

UNITED STATES DISTRICT COURT

for the

District of

Division

cose No 19- 12802

(Greg. S Adams

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
Ifthe names of all the plaintiffs cannot fir in the space above,
please write "see attached" in the space and attach an additional
page with the full list of names.)

-vV-

Jury Trial: (check one) [] Yes

Suearioe Energy Services
Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

Nemo” Smet Nome” Samm” Name” Semel” Nee!” eee” ee Nene Ne Se” See Nee hee?

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

I. The Parties to This Complaint
A. The Plaintiff(s)

(to be filled i in by the Clerk’ s Office)

SECT. G MAG. 3

[-] No

Provide the information below for each plaintiff named i in the complaint. Attach additional pages if

needed.

Name

— ee
Street Address reg dom N.. I nbastdan Catibey Plas

City and County Son Le. 16. SS .

State and Zip Code ; — do ) jova 16 SCZ
Telephone Number ; (3 4 ] WS s 79 g

E-mail Address

 

B. The Defendant(s) .
i Pee

Provide the information below for each defendant named in the complaint,
individual, a government agency, an organization, or a corporation. For ani

is an
dant

include the person’s job or title /ifknown). Attach additional pages if needed. Cif&mDep
——. Doc. No.

Page 1 of 6
Case 2:19-cv-12802-NJB-DMD Document1 Filed 09/24/19 Page 2 of 6

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Defendant No. |

Name S Uperj or Energy Services

Job or Title (if known)

Street Address od ool. Lou Sane Sree Suit. rv 700
City and County _ Houston , He

State and Zip Code 7 Te Xag. 777 002. .

Telephone Number _¢ 437). ¥3e. Got 7 Oo

E-mail Address ¢f known)

Defendant No. 2
Name nn ok Seevites
Job or Title (f known) -
Street Address a.

City and County _ Lak eA

State and Zip Code 7 ee ene 1 Sol . - . -
Telephone Number ; ¢ 3 #1) 337 b oe

E-mail Address (if known)

  

 

Defendant No. 3
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Cade
Telephone Number
E-mail Address (if known)

Page 2 of 6
Case 2:19-cv-12802-NJB-DMD Document1 Filed 09/24/19 Page 3 of 6

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

 

Cc. Place of Employment

The address at which I sought employment or was employed by the defendant(s) is

Name 3 uperior Energy Servi Ceo
Street Address Commi SS7on_. blvd Ce

City and County Tatay ete. oo, oo.
State and Zip Code ba. oso.

Telephone Number - 37) G37- b OY 7

II. Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that apply):

ra Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,

color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VII, you must first obtain a
Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

C] Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age Discrimination in
Employment Act, you must first file a charge with the Equal Employment Opportunity
Commission.)

[] Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

(Note: In order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
Opportunity Commission.)

C Other federal law (specify.the federal law):
C Relevant state law (specify, if known):
C] Relevant city or county law (specify, if known):

Page 3 of 6
Case 2:19-cv-12802-NJB-DMD Document1 Filed 09/24/19 Page 4 of 6

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

~~

Il. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

A. The discriminatory conduct of which I complain in this action includes (check alf that apply):

Failure to hire me.

Termination of my employment.

Failure to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment.

Retaliation.

UMN NOONO

Other acts (specify):

(Note: Only those grounds raised in the charge fi led with the Equal Employment
Opportunity Commission can be considered by the federal district court under the
federal employment discrimination statutes.)

B. It is my best recollection that the alleged discriminatory acts occurred on date(s)
3B-Ab-Q0IF +o [0-1S-201k | oe
C. I believe that defendant(s) (check one):
a is/are still committing these acts against me.
CJ is/are not still committing these acts against me.
D. Defendant(s) discriminated against me based on my (check alf that apply and explain):
me African Ameria,
color
gender/sex
religion

national origin

age (vear of birth) (only when asserting a claim of age discrimination.)

OOOO0OdO

disability or perceived disability (specify disability)

E. The facts of my case are as follows. Attach additional pages if needed. TL fee ( In L

har ben oliscriminsted 869 /N 5+ by mY employer wn -
Lei, tHhomassee, E Gas es 4 3 sub, tel inte Y Syperviso
oli Herent- HVS Condor? § ean ios Mende Hyg purser’
Case 2:19-cv-12802-NJB-DMD Document1 Filed 09/24/19 Page 5 of 6

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

My (WWhitk (o-wor ers, L was alse ferminsteo
Mier dn on He sob accident while i was hort.

the tyepdment 1 receved was differnt than ad
of MY Chie Co-worlers

(Note: As additional support for the facts of your claim, you may attach to this complaint a copy of
your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
relevant state or city human rights division.)

IV. Exhaustion of Federal Administrative Remedies

A, It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
on (date)

An G-AOlG ek

B. The Equal Employment Opportunity Commission (check one):
C4 has not issued a Notice of Right to Sue letter.

issued a Notice of Right to Sue letter, which | ived ad
4 1 ght to Sue letter, which [ received on (date) August 5, 20/9

(Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
Opportunity Commission to this complaint.)

C. Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (check one):

C] 60 days or more have elapsed.
CJ less than 60 days have elapsed.

V. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive

money damages. Na (Court dy rely L In he amoutt
of #|S0, Spt hat bean SU nite 40 distri mind jan by
ow Viso-~ When 7 Woke r COMpH €- a.
sara naent In Past became of fact my Lid Wee mixed
ong Hoy found ‘cub Mm girltricnd GAs White testrent
Chanst ral twat terminated Supposedhy Lo tyr ness Page 5 of 6
Case 2:19-cv-12802-NJB-DMD Document1 Filed 09/24/19 Page 6 of 6

Pro Se 7 (Rey. YN 6) Complaint for Employment Discrimination

 

VI.

bUd- ! af Wiy s informed WN DU pen visor KA
shuns abso oP Hime Onk Himes i a 1 |
dol Care of business 1 asked |, his Derm) Son)

but rom of that wastalen ints account & lost

evary hing , SParqmant »cor etc.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, | certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: O- Q4- 19
Signature of Plaintiff Kru Xv Adamo

Printed Name of Plaintiff Ore S. Adams

B. For Attorneys

Date of signing:

Signature of Attorney

Printed Name of Attorney i
Bar Number -
Name of Law Firm

Street Address

State and Zip Code

Telephone Number

E-mail Address

Page 6 of 6
